DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 06/11/2020 and 06/10/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method for operating a circuit arrangement for amplifying radio signals between a terminal device and an antenna, wherein the circuit arrangement comprises an amplifying unit having at least one transmission amplifier path and at least one reception amplifier path, the method comprising: detecting a signal power in the transmitting direction, from the point of view of the terminal device, in a first frequency range in order to determine a transmitted signal power; detecting a signal power in the receiving direction, from the point of view of the terminal device, in a second frequency range in order to determine a received signal power; comparing the detected transmitted signal power to the detected received signal power; if the detected transmitted signal power is stronger than the detected received signal power, activating the transmission amplifier path in order to amplify transmitted signals in the first frequency range; and if the detected received signal power is stronger than the detected transmitted signal power, activating the reception amplifier path in order to amplify received signals in the second frequency range; wherein the first and second frequency ranges in which the radio signals are transmitted in the transmitting and receiving direction are identical, and wherein detecting in the transmitting direction and detecting in the receiving direction take place in a time window which ensures that, according to the specifications of the transmission standard of the radio signal, no switching from one transmitting direction to the other transmitting direction has taken place yet. Closest prior art, Xu et al. US 2021/0136691, discloses a method comprising detecting a signal power in the receiving direction, and amplifying the receives signal if the detected received signal is weaker than a preset strength level. However, prior art of record fails to disclose either alone or in combination the details of A method for operating a circuit arrangement for amplifying radio signals between a terminal device and an antenna, wherein the circuit arrangement comprises an amplifying unit having at least one transmission amplifier path and at least one reception amplifier path, the method comprising: detecting a signal power in the transmitting direction, from the point of view of the terminal device, in a first frequency range in order to determine a transmitted signal power; detecting a signal power in the receiving direction, from the point of view of the terminal device, in a second frequency range in order to determine a received signal power; comparing the detected transmitted signal power to the detected received signal power; if the detected transmitted signal power is stronger than the detected received signal power, activating the transmission amplifier path in order to amplify transmitted signals in the first frequency range; and if the detected received signal power is stronger than the detected transmitted signal power, activating the reception amplifier path in order to amplify received signals in the second frequency range; wherein the first and second frequency ranges in which the radio signals are transmitted in the transmitting and receiving direction are identical, and wherein detecting in the transmitting direction and detecting in the receiving direction take place in a time window which ensures that, according to the specifications of the transmission standard of the radio signal, no switching from one transmitting direction to the other transmitting direction has taken place yet, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-13:
Claims 2-13 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adlet et al. US 8,718,578; Ichihara US 2006/0052131; and Zamat US 6,321,068.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633